









EXHIBIT 10.12


April 6, 2017


Jeff Titterton


Dear Jeff:


On behalf of Zendesk, Inc. (the “Company”), I am pleased to offer you employment
with the Company. This letter outlines the terms for your employment.


Position: Your initial position with the Company will be Senior Vice President,
Marketing. This is a regular full-time exempt position reporting to Chief
Revenue Officer, Bryan Cox.


Start Date: Unless we arrange separately, your first day of employment will be
prior to or on May 15, 2017, subject to the satisfactory completion by the
Company of your background check, credentials and references (the “Start Date”).


Salary: The Company will pay you an annual salary of $330,000, paid bi-weekly
during your employment, and subject to periodic review and adjustments at the
discretion of the Company. Your salary and other compensation will be subject to
applicable deductions and withholdings.


Bonus: You will be eligible to receive an annual performance bonus of $115,500
based upon quarterly and annual targets established separately (the “Bonus”).
The actual Bonus is discretionary and will be subject to the Company’s
assessment of your performance, as well as business conditions at the Company.
The Bonus will also be subject to your employment for the full period covered by
the Bonus, approval by and adjustments at the discretion of the Company’s Board
of Directors (“Board”) and the terms of any applicable bonus plan separately
delivered to you. The Company or the Company’s Board may also make adjustments
in the targeted amount of your Bonus. The Bonus will be prorated to your Start
Date.


Sign-on Bonus: The Company will provide you with a sign-on bonus of $100,000,
subject to applicable taxes and withholdings (the “Sign-on Bonus”). The full
amount of the Sign-on Bonus will be advanced to you on the next regularly
scheduled payroll date after your Start Date. You will earn the Sign-on Bonus
upon completing twelve months of employment with the Company after the Start
Date. In the event that your employment is terminated with Cause (as defined in
the Company’s Change in Control Acceleration Plan (the “Acceleration Plan”)) or
you resign without Good Reason (as defined in the Acceleration Plan), within
twelve months of the Start Date, you will be required to repay the full Sign-on
Bonus to the Company, no later than sixty (60) days after your termination or
resignation. There shall be no obligation to repay the Sign-on Bonus in the
event that your employment is terminated by the Company without Cause or you
resign with Good Reason.


RSU Award: You will be eligible to participate in the Company’s equity incentive
program, subject to approval by the Company’s Board. We will recommend to the
Board, or a delegee of the Board, that you be granted Restricted Stock Units
(“RSUs”) representing 60,000 shares of the Company’s Common Stock. The terms and
conditions associated with any RSUs granted to you, including vesting and other
conditions, will be governed by the Company’s equity incentive plan and any
associated Restricted Stock Unit Award Agreement that you may be required to
enter with the Company.


Restricted Stock Unit Vesting: Your RSUs will vest over a four-year vesting
schedule, subject to acceleration provisions provided below. The first 25% shall
vest during the month of the first anniversary of your start date with the
Company. The remaining 75% shall vest ratably over the remaining 36 months.
    
Stock Options: You will be eligible to participate in the Company’s stock option
program, subject to approval by the Company’s Board. We will recommend to the
Board, or a delegee of the Board, that you be granted an option to purchase
70,000 shares of the Company’s Common Stock at the stock’s fair market value on
the date of grant. Your eligibility for stock options will be governed by the
Company’s equity incentive plan and any associated stock option agreement that
you may be required to enter with the Company.


Stock Option Vesting: Your stock options will vest over a four-year vesting
schedule, subject to acceleration provisions provided below. The first 25% shall
vest on the first anniversary of your Start Date with the Company. The remaining
75% shall vest ratably over the remaining 36 months.




--------------------------------------------------------------------------------




Acceleration of the Vesting of Equity: You will be eligible to participate in
the Acceleration Plan. The Acceleration Plan provides for the acceleration of
the vesting of a participant’s RSUs and stock options in the event that the
participant’s provision of services to the Company is terminated under certain
circumstances following a change in control of the Company, subject to the terms
and conditions set forth in the Acceleration Plan. The full text of the
Acceleration Plan is available for your review.


Benefits: You will be eligible to participate in the employee benefits and
insurance programs generally made available to employees, including health,
dental, life and disability insurance, subject to the terms and conditions of
those plans and programs which may be modified from time to time. Details of
these benefits programs, including mandatory employee contributions, will be
made available to you when you start. You may also participate in the Company’s
401(k) Retirement Plan and you will be eligible to participate in our “Take What
You Need” Vacation Policy.


Representation Regarding Other Obligations: This offer is contingent on your
representation that you are not subject to any confidentiality, non-competition
agreement or a similar type of restriction that may affect your ability to
devote full time and attention to your work at Zendesk. If you have entered into
any agreement that may limit your ability to work on behalf of the Company,
please provide the Company a copy of such agreement as soon as possible.


Other Terms: Your employment with the Company shall be on an at-will basis. In
other words, you or the Company may terminate employment for any reason and at
any time, with or without notice. Similarly, the terms of employment outlined in
this letter are subject to change at any time provided that the at-will nature
of your employment may not be altered except by a formal writing signed by the
Company’s Chief Executive Officer. You also will be required to sign the
Company’s standard Confidentiality, Compliance and Assignment Agreement as a
condition of your employment. This offer letter and the Confidentiality,
Compliance and Assignment Agreement shall be governed by California law. In
addition, as with all employees, our offer to you is contingent on your
submission of satisfactory proof of your identity and your legal authorization
to work in the United States. You will be required to complete Form I-9 in
accordance with the Immigration Reform and Control Act of 1986. You are required
to complete Section 1 of the Form I-9 on or before your first day of employment
and to present, within 72 hours of hire, verification of your identity and legal
right to work in the United States. On your first day of employment, bring
original documents to verify your employment eligibility - please refer to the
I-9 form for the list of acceptable documents.


We are excited about the opportunity to work with you at Zendesk, Inc. If you
have any questions about this information, please do not hesitate to call.
Otherwise, please confirm your acceptance of this offer of employment by April
7, 2017 by signing below and returning a copy. We are confident that with your
background and skills, you will have an immediate positive impact on our
organization.


Very truly yours,




/s/ Mikkel Svane
Mikkel Svane
Chief Executive Officer


/s/ Jeff Titterton
Jeff Titterton


Date: 4/6/2017




